Citation Nr: 1043091	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to July 1947.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2010 rating decision of the VA RO 
in Buffalo, New York.  The issue on appeal has been 
recharacterized as it appears on the cover page of the instant 
decision.   

The Board previously denied the claim sought on appeal in August 
1951.  The Veteran did not appeal the decision and it became 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.302(a).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001).  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a back disability, but that additional 
development is necessary regarding the underlying service 
connection claim.  

Accordingly, the reopened claim of service connection for a back 
disorder is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an August 1951 decision, the Board affirmed the RO's 
denial of the claim of service connection for ruptured 
intervertebral disc syndrome (IVDS); the Veteran did not file a 
timely appeal.    

2.  The evidence submitted since the August 1951 decision was not 
previously submitted to agency decision makers, is not cumulative 
or redundant and, by itself or when considered with previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim and does raise a reasonable 
possibility of substantiating the claim of service connection for 
a back disability.  


CONCLUSION OF LAW

The evidence received since the final August 1951 Board decision, 
is new and material, and the Veteran's claim of service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the evidence 
and information that is necessary to establish his entitlement to 
service connection.  

In that regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected by 
the evidence that was of record at the time that the prior claim 
was finally denied.  

The Court further stated that VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

In light of the favorable action taken in this decision that new 
and material evidence has been received to reopen a claim for 
service connection for a back disability, and the finding that 
remand for additional development of the claim on the merits is 
required, the Board finds that further discussion of VCAA 
compliance as to this issue is not warranted at this time.  


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

Here, the Veteran seeks to reopen a claim for service connection 
for a back disability denied by the RO in July 1950.  The Veteran 
appealed the decision.  

In August 1951, the Board affirmed the RO's denial of the claim 
for ruptured IVDS.     This is the last final denial on any 
basis.

As a general rule, a decision by the Board is final unless the 
Chairman of the Board orders reconsideration of the decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman 
of the Board has not ordered reconsideration of this decision, 
nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 
7252 (West 2002); 38 C.F.R. § 20.1100 (2010).  

Thus, the Board's August 1951 decision may not be reopened and 
allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 
7104.   However, if new and material evidence is presented or 
secured with regard to a claim that was disallowed, the Board 
must reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1105. 

New and material evidence means evidence not previously submitted 
to agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record indicates that in its July 1950 rating decision, the 
RO denied service connection for ruptured IVDS on the basis that 
it was not shown to have been incurred or aggravated during the 
Veteran's World War II service.  In August 1951, the Board 
affirmed the denial of the claim for ruptured IVDS; however, the 
Board reasoned that there was no evidence of a back disability 
during service or at separation from service.  The Board 
additionally found that a back disability, namely ruptured IVDS, 
was not secondary to the service-connected fractured, right 
eighth rib.  

Of record at the time of the August 1951 Board decision were the 
Veteran's service treatment records, which show that he was 
involved in a truck accident in April 1947, wherein one service 
member was killed.  The Veteran was hospitalized and treated for 
a blow to the posterior right chest resulting in a fractured, 
right eighth rib.  

An April 1949 report of VA examination diagnosed the Veteran with 
ruptured IVDS.  The X-ray studies were negative.  The private 
medical records show the Veteran received treatment for back pain 
and spasms in July 1948.  Records from Dr. JRD note the Veteran 
injured his back in a 1947 truck accident. 

The statements from fellow service men indicated they were 
hospitalized with the Veteran and witnessed his complaints of 
back pain during the hospital stay, as well as after his 
discharge from the hospital.  Additional lay statements reveal 
the Veteran complained of back and leg pain after his discharge 
from service. 

The evidence submitted subsequent to the August 1951 decision 
includes VA outpatient treatment records dated between 1999 and 
2010, which contain continued complaints of back pain.  These 
records also reveal the Veteran underwent surgeries on his back 
in 1974 and 2002.  

In the Veteran's notice of disagreement (NOD) he indicated that 
he could not walk in the hospital after the truck accident.  He 
also indicated that he has had multiple back surgeries since his 
discharge from service. 

As noted previously, the August 1951 Board decision denied 
service connection on the basis that there was no evidence of a 
back disability in service or a relationship between the current 
back disorder and service, as well as the service-connected 
fractured eighth rib.  Notably, the "new" records contain 
continued back complaints.  Additionally, these records show the 
Veteran has undergone multiple back surgeries since 1951.   

In Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), 
the Court, interpreted the language of 38 C.F.R. § 3.156(a) as 
creating a low threshold, and viewed the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."  

The Court emphasizes that the regulation is designed to be 
consistent with 38 C.F.R. § 3.159(c)(4), which "does not require 
new and material evidence as to each previously unproven element 
of a claim."  

The Court further held it would be illogical to require that a 
claimant submit medical nexus evidence when he has provided new 
and material evidence as to another missing element, as it would 
"force the veteran to provide medical nexus evidence to reopen 
his claim so that he could be provided with a medical nexus 
examination by VA."

Given the Veteran's statements as to a continuity of back 
symptomatology since service and medical evidence showing 
surgical treatment for a back disability, the  evidence is 
"material" when considered with the previous evidence of record 
and relates to an unestablished fact necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Therefore, the Veteran's claim of service connection for a back 
disorder is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a back disability, the appeal to 
this extent is allowed subject to further action as discussed 
herein below.


REMAND

Reopening the claim for service connection for a back disability 
does not end the Board's inquiry.  Additional development is 
necessary prior to a final adjudication of the merits of the 
Veteran's reopened claim.  The claim is remanded for action as 
described below.

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The Court in Dingess/Hartman, 
supra, found that the VCAA notice requirements applied to all 
elements of a claim.  The revised VCAA duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when necessary 
for an adequate decision.  See 38 C.F.R. § 3.159.  

The claim for a back disability must be remanded in order to 
attempt to obtain outstanding treatment records.  Notably, VA 
outpatient treatment records dated in February 2003 show the 
Veteran underwent a microdiscectomy in 1974 and surgery for 
spinal stenosis by his private physician, Dr. G, in 2002.  

These records also show the Veteran had a prescription written by 
another private physician, Dr. RGM.  These private medical 
records have not been associated with the claims folder.  Such 
must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

Additionally ongoing VA medical records pertinent to the issue 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Finally, the claim for a back disability must be remanded for VA 
examination.  VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran claims that he currently suffers from a back 
disability as a result of a truck accident in service.  Service 
treatment records confirm the accident in 1947 and show he was 
treated for a fractured, right eighth rib.  

An April 1949 report of VA examination diagnosed the Veteran with 
ruptured IVDS.  Private medical records show the Veteran 
complained of injuring his back in the 1947 truck accident and 
received treatment for back pain and spasms in July 1948.  

Lay statements reveal the Veteran complained of back pain during 
service and subsequent to his discharge from service.  Post-
service, the Veteran has continued to complain of low back pain 
and has apparently undergone surgical intervention. 

Given the in-service accident, the Veteran's statements that he 
has suffered from the claimed back disability since service, and 
VA records showing some continued treatment post-service for back 
problems, the criteria under McLendon are met.  

Thus, the Board must remand this matter for additional 
development.  The examiner must address the specific questions 
set forth in the numbered paragraphs below. 

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 
2002) and any other applicable legal 
precedent, by issuing a VCAA notice letter.  
Such notice should apprise the Veteran of 
the evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for a 
back disability, and inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002).   

2.  The RO should obtain any VA medical 
records pertinent to the issue.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

3.  The RO should take appropriate steps to 
obtain any private medical and/or surgical 
records pertinent to the issue, to include 
from Dr. G and Dr RGM. (Note: these 
physicians were indentified in VA 
outpatient treatment record dated February 
10, 2003).  All information that is not 
duplicative of evidence already received 
should be associated with the claims file.  

All requests for records and their 
responses should be clearly delineated in 
the claims folder.  At least one follow-up 
request must be made if there is no 
response to the initial request for 
records. 

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and likely etiology of the 
claimed back disorder.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made available 
to and reviewed by the examiner.  

The examiner should state whether it is at 
least as likely as not (50% probability or 
greater) that any currently diagnosed back 
disability is due an injury that was 
incurred during the 1947 truck accident 
and/or proximately due to or the result of 
the service-connected fracture of the right 
eighth rib.  In offering these opinions, 
the examiner should specifically 
acknowledge and comment on the Veteran's 
report regarding the onset of his symptoms.  
The rationale for all opinions expressed 
should be provided.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


